DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
II.	Authorization for this examiner’s amendment was given in an interview with Tiehong Wang on July 9, 2021.
The application has been amended as follows: 
Please amend claim 251 as follows:
	251.  (Currently Amended).  A method comprising:
providing a communication via a wireless communication network;
transmitting, via the wireless communication network, a notification regarding an updated status in connection with a short range wireless communication, the short range wireless communication comprising a signal; wherein the signal is communicated from a sensing device transmitter, via a non-IP based wireless connection, the signal indicating the updated status;
transmitting the notification, to a cellular phone, via the wireless communication network, wherein at least one of a sound, a light, or a text is produced to notify a need of action associated with the updated status;
[[receiving a compressed digital signal that comprises audio data or video data; and
decompressing the compressed digital signal to a decompressed digital signal for information production]]; 
wherein the non-IP based wireless connection is separate from the wireless communication network; and wherein the non-IP based wireless connection is triggered by detection of the updated status by a sensing device sensor, the signal comprising identification information corresponding to a ; wherein an interface/buffer is configured to receive a compressed digital signal that comprises at least one of audio and video data, through a cellular communications network or a wireless local area network; and wherein a decoder is configured to receive the compressed digital signal from the interface/buffer and decompress the compressed digital signal to a decompressed digital signal for information production.

Please amend claim 252 as follows:
	252.  (Currently Amended).  A method comprising: 
providing communications through a network communication channel of a wireless local area network; 
providing configured data in initiating communications that are directed to [[the]] a wireless device, the configured data comprising information regarding the wireless local area network; wherein the configured data is provided via a cellular phone; [[and]] 
communicating information regarding an alert to a mobile phone, at least one of a sound, a light, or a text notifying a need of an action associated with the alert; and 
communicating identification information corresponding to the alert; wherein a device identifier corresponding to the wireless device is stored in association with a user account; and wherein the identification information associated with the alert is stored in association with a unique phone identifier of the mobile phone in the user account.

Allowance
	III.	Claims 150-177 and 179-252 are allowed.


Reasons for Allowance
IV.	The following is an examiner’s statement of reasons for allowance: 
Claim 150 contains allowable subject matter because the prior art and related patents and applications do not teach an interface/buffer: and a decoder: wherein the input interface is configured to receive, from a sensing device transmitter, via the short range wireless communication channel, a short range wireless communication indicating an updated status of an item, the short range wireless communication comprising a signal; wherein the central device is configured to transmit, via the output interface, a notification regarding the updated status based on the signal; wherein the non-IP based wireless connection is initiated by the updated status detected by a sensing device sensor; wherein identification information corresponding to a sensing device is communicated via the short range wireless communication; wherein at least one of a sound, a light, or a text that communicates information regarding the updated status is triggered by the short range wireless communication; and wherein the output interface is configured to transmit the notification, to a cellular phone, via the wireless communication network; wherein the interface/buffer is configured to receive a compressed digital signal that comprises at least one of audio and video data, through a cellular communications network or a wireless local area network: and wherein the decoder is configured to receive the compressed digital signal from the interface/buffer and decompress the compressed digital signal to a decompressed digital signal for information production.
Claim 171 contains allowable subject matter because the prior art and related patents and applications do not teach a sensing device sensor configured to sense values associated with at least one of: pH, a starch enzyme, ketone bodies, urobilinogen of urine, bilirubin, stercobilinogens, fat plant fiber, muscle fiber, weight, or a property of volatile air: a sensing device transmitter coupled to the sensing device sensor; wherein said sensing device transmitter is configured to respond to said sensing device sensor sensing a particular value, by establishing a non-IP based wireless connection for a short range  wherein the sensing device transmitter is configured to transmit the short range wireless communication to initiate a notification of a need of action, the notification triggering production of at least one of a sound, a light, or a text that communicates information regarding an updated status associated with the particular value; wherein the non-IP based wireless connection comprises the short range wireless communication channel.
Claim 179 contains allowable subject matter because the prior art and related patents and applications do not teach a configuration application configured to provide configured data in initiating communications that are directed to the central device, the configured data comprising information regarding the wireless local area network; wherein the network interface is configured to communicate information regarding an alert to a mobile phone based on a short range wireless communication, the alert triggering at least two of a sound, a light, or a text to notify a need of an action; wherein identification information with corresponding to the alert is communicated by the short range wireless communication; and a configuration setting application configured to specify when and how to notify a user about the alert; wherein a device identifier corresponding to the central device is stored in association with a user account; and wherein the identification information corresponding to the alert is associated with a unique phone identifier of the mobile phone stored in the user account.
Claim 195 contains allowable subject matter because the prior art and related patents and applications do not teach wherein the central device is configured to communicate information regarding an updated status about an item based on a short range wireless communication from a sensing device; wherein identification information corresponding to the sensing device is communicated by the short range wireless communication; wherein the network interface is configured to transmit a notification about the updated status to a mobile phone, at least one of a sound, a light, or a text  mobile terminal.
Claim 215 contains allowable subject matter because the prior art and related patents and applications do not teach wherein the central device is configured to receive an instruction to make a call with a cellular phone; wherein the central device is configured to communicate the call, via the network interface; wherein the central device is further configured to communicate, via the network interface, an alert based on a short range wireless communication over a non-IP based wireless connection, at least one of a sound, a light, or a text triggered to notify the alert; and wherein identification information associated with the alert is communicated by the short range wireless communication; wherein the system further comprises an interface/buffer; and a decoder; wherein the interface/buffer is configured to receive a compressed digital signal that comprises at least one of audio data or video data via the wireless local area network; and wherein the decoder is configured to receive the compressed digital signal from the interface/buffer and decompress the compressed digital signal to a decompressed digital signal for information production.
Claim 223 contains allowable subject matter because the prior art and related patents and applications do not teach wherein the central device is configured to transmit, via the output interface, a notification regarding an updated status in connection with a short range wireless communication, the short range wireless communication comprising a signal; wherein the signal is communicated from a sensing device transmitter, via a non-IP based wireless connection, the signal indicating the updated status; wherein the non-IP based wireless connection is triggered by detection of the updated status by a sensing device sensor, the signal comprising identification information corresponding to a sensing device; wherein the output interface is configured to transmit the notification, to a cellular 
Claim 233 contains allowable subject matter because the prior art and related patents and applications do not teach a configuration application configured to provide configured data in initiating communications that are directed to the wireless device, the configured data comprising information regarding the wireless local area network; wherein the configured data is provided via a cellular phone; wherein the network interface is configured to communicate information regarding an alert to a mobile phone, at least one of a sound, a light, or a text notifying a need of an action associated with the alert; a configuration setting application configured to specify when and how to notify a user about the alert; and  wherein a device identifier corresponding to the wireless device is stored in association with a user account; and identification information associated with the alert is stored in association with a unique phone identifier of the mobile phone in the user account.
Claim 251 contains allowable subject matter because the prior art and related patents and applications do not teach transmitting, via the wireless communication network, a notification regarding an updated status in connection with a short range wireless communication, the short range wireless communication comprising a signal; wherein the signal is communicated from a sensing device transmitter, via a non-IP based wireless connection, the signal indicating the updated status; transmitting the notification, to a cellular phone, via the wireless communication network, wherein at 
Claim 252 contains allowable subject matter because the prior art and related patents and applications do not teach providing configured data in initiating communications that are directed to a wireless device, the configured data comprising information regarding the wireless local area network; wherein the configured data is provided via a cellular phone; communicating information regarding an alert to a mobile phone, at least one of a sound, a light, or a text notifying a need of an action associated with the alert; and communicating identification information corresponding to the alert; wherein a device identifier corresponding to the wireless device is stored in association with a user account; and wherein the identification information associated with the alert is stored in association with a unique phone identifier of the mobile phone in the user account.
Claims 151-170, 172-177, 180-194, 196-214, 216-222, 224-232, and 234-250 are allowed based on their dependence on allowed independent claims 150, 171, 179, 195, 215, 223, and 233.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
July 9, 2021